Exhibit 99.2 January 10, 2011 Board of Directors Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 I hereby consent to serve on the Board of Directors of Community Bank System, Inc. (“Community Bank System”) following the merger of Community Bank System and The Wilber Corporation (“Wilber”).I also consent to the reference in the Registration Statement on Form S-4, and all amendments thereto, to be filed by Community Bank System in connection with the merger of Wilber with and into Community Bank System, stating that I will serve as such director pursuant to the terms therein, and to the filing of this consent as an exhibit to the Registration Statement. /s/ Brian R. Wright Name:Brian R. Wright
